Title: To George Washington from the Earl of Buchan, 27 March 1790
From: Buchan, eleventh earl of (David Stuart Erskine; 1742-1829)
To: Washington, George



Sir,
Dryburgh Abbey Scotland March 27. 1790

I have the honour to reccomend to your Excellency’s Countenance a Periodical work about to be circulated in the States by Dr James Anderson, whose view of it will be handed along with this Letter for your perusal.
I have long wished for a publication of this kind that should be neither a Booksellers jobb nor a stalking Horse for party and such from my confidence in Dr Anderson I expect his Journal to be and if so of great importance to literature and to usefull information wherever it may be circulated. I have the Honour to be with high Esteem & Respect Sir! yr Excellencys most Humble and Obedient Servant

Buchan

